Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141950                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DARREN FINDLING, Personal Representative                                                                Brian K. Zahra,
  of the Estate of FRANK E. EARLY, Deceased,                                                                         Justices
                 Plaintiff-Appellant,
  v                                                                SC: 141950
                                                                   COA: 291567
                                                                   Oakland CC: 08-096920-NH
  JEFFREY PARKER, M.D.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           d0228                                                              Clerk